Name: EAEC Council: Directive on freedom to take skilled employment in the field of nuclear energy
 Type: Directive
 Subject Matter: electrical and nuclear industries;  employment
 Date Published: 1962-07-09

 Avis juridique important|31962L0302EAEC Council: Directive on freedom to take skilled employment in the field of nuclear energy Official Journal 057 , 09/07/1962 P. 1650 - 1652 Finnish special edition: Chapter 5 Volume 1 P. 0024 Swedish special edition: Chapter 5 Volume 1 P. 0024 Danish special edition: Series I Chapter 1959-1962 P. 0217 English special edition: Series I Chapter 1959-1962 P. 0245 DIRECTIVE on freedom to take skilled employment in the field of nuclear energy THE COUNCIL OF THE EUROPEAN ATOMIC ENERGY COMMUNITY, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 96 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the Economic and Social Committee; After consulting the European Parliament; Whereas the ensuring of freedom to take skilled employment in the field of nuclear energy is an essential condition for the attainment of the objectives of the European Atomic Energy Community; Whereas pursuit of such employment requires knowledge specifically related to nuclear energy ; whereas the special training for such employment is still in the organisational phase ; whereas knowledge which is specifically nuclear is often acquired only through practical work; Whereas the rules applicable to the right to take skilled employment in the field of nuclear energy should be brought into line with those governing freedom of movement for workers within the European Economic Community; Whereas the measures taken in pursuance of Articles 48 and 49 of the Treaty establishing the European Economic Community provide for the automatic granting of the necessary authorisations to workers who are personally named in offers of certain categories of employment; HAS ADOPTED THIS DIRECTIVE: Article 1 Member States shall, in accordance with this Directive, take the measures necessary to abolish all restrictions based on nationality affecting the right of nationals of any Member State to take skilled employment in the field of nuclear energy. Article 2 For the purposes of this Directive, "skilled employment" means employment in the field of nuclear energy which requires specifically nuclear knowledge the acquisition of which calls for special training or at least five months' practical work and which relates to: (a) nuclear energy research in the fields listed in Annex I to the Treaty; (b) supervision, maintenance, repair or technical operation of installations and equipment for: - production, separation or any use of ores, source materials or special fissile materials or for the reprocessing of irradiated nuclear fuels; - isotope separation; - production of the special materials needed in the nuclear field, such as moderators and structural, cladding and shielding materials specially devised for nuclear purposes; - production of nuclear energy; - disposal of nuclear waste and radioactive impurities; - transport or storage of radioactive materials; - production, preparation or use of radioactive isotopes; (c) planning, designing or construction of installations or equipment or constituent parts of the installations or equipment used in the fields listed in subparagraphs (a) and (b); (d) protection against radiation. Article 3 The employments listed in the Annex to this Directive shall in every case be recognised as coming within the definition of skilled employment given in Article 2. Article 4 Member States shall adopt all necessary measures for the automatic granting of authorisations required for the pursuit of any employment referred to in Articles 2 and 3. Conditions for granting such authorisations shall in no instance be less liberal than the conditions in respect of offers to named persons as laid down by the measures taken in pursuance of Articles 48 and 49 of the Treaty establishing the European Economic Community. Article 5 With regard to any matter not covered by this Directive, Member States shall apply the measures taken in pursuance of the Treaty establishing the European Economic Community which relate to freedom of movement for workers. This Directive shall not adversely affect the measures taken in implementation of the Treaty establishing the European Coal and Steel Community which relate to workers who have recognised qualifications in a coal-mining or steel-making occupation. Article 6 This Directive is addressed to the Member States. Done at Brussels, 5 March 1962. For the Council The President M. COUVE de MURVILLE ANNEX First list of types of skilled employment within the meaning of Article 2 of this Directive Employment requiring knowledge equivalent to that of a nuclear engineer or nuclear technician Employment requiring knowledge in one of the following fields: - Working conditions peculiar to the nuclear field and designing of nuclear equipment (nuclear engineer and nuclear technician). - Special mechanical problems in the nuclear field and designing of auxiliary equipment (mechanical engineer and technician). - Action of radiation on matter, and nuclear properties of the various substances used as fuels, moderators and structural materials for nuclear equipment ; preparation of nuclear substances, reprocessing of irradiated fuels, disposal of radioactive waste or decontamination (chemical engineer and technician). - Properties of ceramics used in the field of nuclear energy (uranium and thorium oxides, uranium carbide, etc.) (ceramics engineer and technician). - Properties of structural materials for nuclear reactors, cladding materials for fuels and for metallic fuels ; behaviour of such materials during irradiation and in the presence of the substances used in reactors or in reprocessing facilities (metallurgical engineer and technician). - Control of nuclear reactors, measurement of radioactivity (electronics engineer and technician). - Neutron physics of nuclear reactors and essential requirements arising therefrom (thermodynamics engineer and technician). - Special features and operational supervision of a reactor, and measures necessary in the event of a major breakdown (operating engineer and technician). - Assessment and checking of the technical safety of the reactor and of the experimental nuclear plant (safety engineer and technician). Prospector Employment involving detection with the aid of special instruments (Geiger-Muller counters, etc.) of traces of radioactivity, however slight, in locations indicated by geologists ; interpretation of the information obtained in order to guide later research. Test driller in uranium mines Employment requiring skill in directing operations relating to test borings in order to determine the nature of the land and to detect the presence of radioactive materials, and interpretation of the information obtained in order to direct later operations. Mine superintendent in uranium mines Employment involving the direction, supervision and/or control of one or more or of all underground sections or activities of a uranium mine, or the carrying out of technical research or complicated measurements and supervision of compliance with safety measures necessitated by the special nature of such mines. Laboratory technician Employment involving the study of radioactive ores and the carrying out, in co-operation with analysts, of chemical and physical analyses of samples in order to determine the intensity of radiation of the samples, their chemical composition and other characteristics. Operative (preparation of fuel elements) Employment involving the carrying out of operations involved in the fabrication, by forging, of fuel elements, their inspection and testing ; the preparation and acceptance of metallic clads for fuels. Reactor superintendent Employment involving the operation of a reactor and requiring knowledge of fundamentals of electronics and reactor dynamics and also ability to interpret diagrams and to locate and repair minor breakdowns. Reactor operations supervisor Employment involving the operation of a reactor and requiring good general knowledge plus a thorough knowledge of all the distinctive features of the reactor ; ability to give orders and to take decisions. Operative in charge of loading, unloading and cooling of nuclear fuels Employment requiring ability to handle, in accordance with instructions, devices for loading, unloading and cooling nuclear fuels. Laboratory technician (hot laboratory) Employment requiring ability to interpret diagrams and to carry out the necessary assembly and adjustment, to undertake a test single-handed in accordance with detailed instructions and to express the results in quantitative terms ; knowledge of the dangers arising from radiation and ability to use remote-control apparatus. Engineering draughtsman (specialising in the nuclear field) Employment requiring ability to prepare a simple design from written data and to illustrate it with rapidly executed drawings or sketches, giving visual representation of the subject of the design as defined, and to apply the radiation protection regulations in force. Operative (particle accelerator) Employment involving the operation and handling of high-voltage apparatus for electrostatic accelerators ; the construction, use and handling of ion sources ; the handling and the operation of apparatus to detect and measure radioactivity, etc. Radiation protection officer Employment involving supervision of the safety of staff operating reactors or of staff in uranium mines or other nuclear installations, and requiring sound knowledge of the dangers arising from radiation and of protection against radiation. Decontamination officer Employment requiring ability to carry out, in the event of contamination, the necessary measures and certain special decontamination operations and, if necessary, to take practical measures.